Citation Nr: 0424207	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  01-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the right fifth metacarpal, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

When this case was before the Board in December 2003, it was 
remanded for further RO actions.  The case was returned to 
the Board in July 2004.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The residuals of a fracture of the right fifth metacarpal 
are manifested by no more than unfavorable ankylosis of the 
right fifth finger.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for the 
residuals of a fracture of the right fifth metacarpal have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227, § 4.118, Diagnostic Codes 
7803-7805 (2004); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5156, 5227, 5230, 
§ 4.118, Diagnostic Codes 7801-7805 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the veteran that he should submit any 
pertinent evidence in his possession.

The record reflects that through the statement of the case, 
supplements thereto and RO correspondence, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claim, the information required from him in 
order for VA to obtain evidence and information in support of 
his claim, the assistance that VA would provide in obtaining 
evidence and information on his behalf, and the evidence that 
he should submit if he did not desire VA's assistance in 
obtaining such evidence.  Although the RO did not 
specifically request the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
that would be pertinent to his claim and requested him to 
submit such evidence or provide the information necessary for 
the RO to obtain such evidence.  Therefore, to this extent, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App., 
Jan. 13, 2004).  

The Board further notes that the available pertinent medical 
records have been obtained and that the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

The record reflects that following compliance with the notice 
requirements of the VCAA and the implementing regulations, 
the RO readjudicated the veteran's claim. There is no 
indication or reason to believe that the decision would have 
been different had the claim not been the subject of a prior 
adjudication.  Therefore, in the Board's opinion, the veteran 
has been afforded proper VA process following provision of 
the required notice.   

Accordingly, the Board will address the merits of the 
veteran's claim.  


II.  Factual Background

The veteran sustained a fracture of the right fifth 
metacarpal in service during a physical altercation.  In a 
February 1970 rating action, service connection was granted 
for residuals of injury to right 5th metacarpal and the 
disability was assigned a noncompensable rating.  Subsequent 
to his claim for an increased rating in March 1999, a 10 
percent evaluation was assigned, effective February 1999, by 
analogy to a tender and painful scar under Diagnostic Code 
7804.  

The veteran is right hand dominant.  February 1998 X-rays of 
the hands showed mild degenerative changes at the 
interphalangeal joints which have not been related to the 
service-connected disability.

On VA examination in April 1999, the right hand appeared more 
swollen than the left.  No gross anatomical defects were 
seen.  He was able to touch each of the fingers to the thumb.  
Hand grip was weakened, and there was increased difficulty 
getting the hand into his pocket to retrieve change.  There 
was loss of power and grip in things such as pulling, 
twisting, and probing, with flare-ups of discomfort with 
excessive use.  X-rays showed an old smooth curved healed 
fracture deformity at the distal aspect of the fifth 
metacarpal bone, and mild degenerative changes of the 
interphalangeal joints.

On a March 2003 VA orthopedic examination, the veteran 
complained of pain in the right hand and fifth 
metacarpophalangeal joint, with weakness, stiffness, 
intermittent swelling and lack of endurance.  He reported 
that the pain was alleviated with rest, Tylenol, and heat.  
Flare-ups were noted as approximately two to three times a 
week lasting half a day to one day, with a loss of 75 percent 
of use of the hand during flare-ups.  He was able to perform 
activities of daily living including bathing, dressing, 
although with difficulty in using the right hand in tying and 
untying shoe laces, and buttoning/unbuttoning shirts.  He 
last worked as a contractor before becoming disabled due to 
asbestosis.

On orthopedic examination, he was observed as he buckled and 
unbuckled his belt and pants, opened and closed zippers, and 
tied and untied his shoes.  In all activities, he favored his 
left hand, not using the fourth and fifth fingers of the 
right hand to any great degree.  He held his hand with the 
fourth and fifth fingers in flexion.  The fifth knuckle was 
sunken with slight rotational deformity of the fifth finger 
under the fourth.  No crepitance was noted, but some swelling 
over the dorsum of the hand and tenderness over the 5th 
metacarpal were found.  Handgrip strength was significantly 
decreased.  The veteran was able to touch his fingers to his 
thumb.  The little finger was noted as 3.0 cm away from the 
transverse fold of the palm on making a handgrip with the 
fingers touching the transverse crease of the palm.

Active range of motion of the right 5th metacarpophalangeal 
(MCP) joint was 0 degrees extension to 20 degrees flexion.  
The proximal interphalangeal (PIP) joint had 0 to 60 degrees 
active flexion, and the distal interphalangeal (DIP) joint 
had 0 to 45 degrees active flexion.  Passive range of motion 
was 45 degrees extension and flexion with pain from 30 to 45 
degrees at the MCP joint; the PIP joint passive range of 
motion was 0 to 90 degrees; and the passive range of motion 
for the DIP was 10 to 90 degrees with pain from 80 to 90.  

The examiner opined that as regards functional loss during 
flare-ups, there would be further decreased range of motion 
of the right hand of 25 to 50 percent.

On a March 2003 VA neurological examination, the veteran 
reported that his thumb and middle fingers were the only two 
normal fingers on the right hand.  He described a throbbing 
sensation in the hand, and stated that he used his left hand 
for "everything." 

Physical examination revealed normal power, tone and bulk in 
the deltoids, biceps, triceps, wrist extensors, flexors, and 
small muscles of the hand.  The veteran was noted as showing 
very little effort in testing digits three, four and five.  
There was no hypothenar atrophy, which the examiner stated 
would be present if there were nerve damage in connection 
with the fracture of the right 5th metacarpal.  

Pinprick and light touch sensation were reported as decreased 
in digits one, two and three on the right.  Deep tendon 
reflexes were +2 in the biceps, triceps, brachial radialis, 
knee, and ankle.  The examiner opined that although the 
veteran complained of problems with digits three, four, and 
five, there was no connection of digits three and four, with 
the service-connected 5th finger injury.  It was noted that 
although some complaints of pain could be due to the 5th 
finger disability, the lack of strength and sensation was not 
related to the fracture injury.  The examiner concluded that 
it was not at least as likely as not that the veteran's 
symptoms of numbness, weakness and pain were related to the 
fracture.

In statements the veteran maintains that a higher evaluation 
is warranted.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. See 38 C.F.R. § 4.7 (2003).

The veteran's disability is currently rated by analogy under 
Diagnostic Code 7804, which provides for a 10 percent 
evaluation for a superficial scar if it is tender and painful 
on objective demonstration.  

During the pendency of this appeal, rating criteria for 
evaluating skin disabilities were revised, effective August 
30, 2002.  However, under the former or revised criteria, a 
tender or painful scar is considered 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2003).   The Board notes that 
the veteran is not service-connected for a scar and that none 
of the other diagnostic codes for evaluating scars under the 
former or revised criteria are applicable to the facts of 
this case. 

The Board further notes that during the pendency of this 
claim, the criteria for evaluating ankylosis and limitation 
of motion of digits of the hands were revised, effective 
August 26, 2002.  Under the current or former criteria, 
limitation of motion, favorable ankylosis or unfavorable 
ankylosis of the fifth finger of the dominant or minor hand 
is considered noncompensably disabling.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5227 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5227, 5230 (2003).  Under the former criteria, 
extremely unfavorable ankylosis of the fifth finger was to be 
rated as an amputation.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2002).  

Amputation of the fifth finger of the dominant hand without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto warrants a 10 percent evaluation.  With 
metacarpal resection (more than one-half of the bone lost), a 
20 percent evaluation is authorized.  38 C.F.R. § 4.71a, 
Diagnostic Code 5156 (2003).  

As set forth above, even the presence of unfavorable 
ankylosis of the fifth finger does not justify the assignment 
of a compensable evaluation.  To warrant even a 10 percent 
evaluation based on functional impairment of the fifth 
finger, extremely unfavorable ankylosis of the finger is 
required.  The medical evidence shows that the veteran 
retains significant active motion of the joints of the right 
fifth finger.  It is clear that the functional impairment 
from the disability, even with consideration of all pertinent 
disability factors, is not in excess of extremely unfavorable 
ankylosis.  The disability clearly is not comparable to 
amputation of the fifth finger with metacarpal resection and 
more than one-half of the bone lost.  

The Board recognizes that the veteran has functional 
impairment of the hand in addition to the functional 
impairment of the fifth finger; however, at this time he is 
only service-connected for the residuals of a fracture of the 
fifth metacarpal and only those residuals are for 
consideration in evaluating the disability.  If the veteran 
believes that service connection is warranted for additional 
disability of his right hand, he is free to file a claim for 
service connection for such disability.

The Board has considered all potentially applicable 
diagnostic codes, but has found no schedular basis for 
assigning a higher evaluation.  The Board has also considered 
the doctrine of reasonable doubt but has determined that it 
is not applicable in this case because the preponderance of 
the evidence is against the veteran's claim.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2003).

IV.  Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  The record reflects that the veteran 
has not required frequent hospitalization for this disability 
and that the manifestations of the disability are consistent 
with the schedular criteria.  All the veteran has been 
awarded disability by the Social Security Administration, the 
award was based on asbestosis rather than the service-
connected disability.  There is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of the case for extra-schedular consideration is not 
warranted.. 


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for residuals of a 
fracture of the right fifth metacarpal is denied.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



